Case 1:20-cv-01195-CMA-MEH Document 19 Filed 06/02/20 USDC Colorado Page 1 of 11




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO


   Civil Action No. 1:20-cv-01195-CMA-MEH

   QUINTON HOLDINGS, LLC,

             Plaintiff,
   v.

   AXYS GOLF LLC, et al.,

             Defendants.



         DEFENDANTS’ AXYS GOLF LLC’S AND ERIC KAPLAN’S OPPOSITION TO
            PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING ORDER



        I.       Introduction

        Plaintiff Quinton Holdings, LLC’s motion for a temporary restraining order is the latest

   gambit in a harassment campaign aimed at destroying a competitor. This dispute began

   in March 2020 when, out of the blue, Plaintiff’s principal Chuck Quinton began to threaten,

   disparage, and defame defendant Eric Kaplan and his company, Axys Golf, LLC. Falsely

   claiming that Mr. Kaplan, who has taught major PGA champions, “stole” a teaching

   method that Quinton now admits was not his own, Quinton sent a series of threatening

   messages to Mr. Kaplan – entirely without warning and demanding immediate action.

   See, e.g., Declaration of Eleanor Lackman (“Lackman Decl.”), ¶ 2, Ex. A at 9 (“I have a

   call in 30 minutes to file suit with my attorney.”); Id. (“I have your address.”); Id. (“I doubt

   your $300k condo is going to cover much when I pursue damages in the millions.”).



   12211486.2
Case 1:20-cv-01195-CMA-MEH Document 19 Filed 06/02/20 USDC Colorado Page 2 of 11




         Quinton also encouraged members of his competing golf instruction service,

   RotarySwing, to leave negative comments on Mr. Kaplan’s YouTube videos accusing him

   of plagiarism. As one member said, Quinton has thousands of fans willing to harass Mr.

   Kaplan in order to “put his ass right out of business.” Lackman Decl., ¶ 2, Ex. A at 11. As

   a reward, Quinton suggested that “after all the legal bills are paid, we take the rest of the

   money from the lawsuit and [RotarySwing] members take over Pebble Beach for the day!”

   Id.

            In response, Mr. Kaplan did what any person on the receiving end of such attacks

   would do: he exposed the truth. Through RotaryTruth.com, he detailed this harassment

   and facts confirming that Quinton is the true fraud, including because he effectively stole

   his teaching methods from biomechanics expert Alison Thietje, whose videos and

   materials taught the same techniques to Mr. Kaplan. Quinton’s efforts to get RotaryTruth

   taken down by this motion therefore have nothing to do with consumer protection (the

   purpose of the Lanham Act) and everything to do with massaging Mr. Quinton’s bruised

   ego and protecting his claimed method from being identified for what it is: a wholesale

   taking of someone else’s material under an unfair agreement.

            Plaintiff’s motion, including its vastly overbroad proposed order, fails to accomplish

   its goal. In order to obtain a temporary restraining order or preliminary injunction in the

   Tenth Circuit, a party must show (1) a likelihood of success on the merits; (2) a likelihood

   that the moving party will suffer irreparable harm in the absence of injunctive relief; (3)

   that the balance of hardships tips in the movant’s favor; and (4) that the injunction sought

   is in the public interest. General Motors Corp. v. Urban Gorilla, LLC, 500 F.3d 1222, 1226



   12211486.2                                     2
Case 1:20-cv-01195-CMA-MEH Document 19 Filed 06/02/20 USDC Colorado Page 3 of 11




   (10th Cir. 2007) (preliminary injunction denied where movant failed to prove likelihood of

   success on the merits).

       Plaintiff’s motion satisfies none of those requirements, much less all of them as

   required. The motion should be denied accordingly.

       II.      Plaintiff’s Requested Injunctive Relief Is Impermissibly Overbroad

       “The law requires that courts closely tailor injunctions to the harm that they address.”

   ALPO Petfoods v. Ralston Purina Co., 913 F. 2d 958 (D.C. Cir. 1990) (injunction must be

   closely tailored to cover only commercial speech that is most likely to deceive customers

   and harm plaintiff).     Here, despite taking issue with just a small handful of alleged

   “falsehoods” scattered throughout the robust RotaryTruth website, Plaintiff seeks to have

   the entire RotaryTruth website taken down. This request is particularly problematic

   because Plaintiff, in failing to challenge the vast majority of the statements on the website,

   admits that they are true and therefore not permissibly restrained under First Amendment

   principles. These key statements include but are not limited to the following: 1

       •     The fundamentals Quinton claims Mr. Kaplan “stole” have been openly discussed

             since at least 1932, including in the book A New Way To Better Golf. Lackman

             Decl., ¶ 2, Ex. A at 21-22.




   1 Because these statements were made from Florida in response to an attack on a
   Florida company, there is some question whether this Court has can assert jurisdiction
   over Axys or Mr. Kaplan, or whether this Court is the appropriate venue. See Maui Jim,
   Inc. v. SmartBuy Guru Enterprises, 2018 WL 509960 (N.D. Ill. Jan. 23, 2018).

   12211486.2                                    3
Case 1:20-cv-01195-CMA-MEH Document 19 Filed 06/02/20 USDC Colorado Page 4 of 11




       •    Mr. Kaplan began working with a man with Parkinson’s disease in 2000, and

            used anatomical-based methods to help him to refine his golf swing in order to

            increase his mobility and stability. Id. at 19-20.

       •    In Quinton’s words, his teaching method “isn’t just his brainchild,” and Alison

            Thietje’s knowledge and experience was “instrumental.” Indeed, as will be

            explained in conjunction with the preliminary injunction motion, Quinton credited

            her for the items Quinton claimed publicly – and in his pleadings – Kaplan “stole.”

            Id. at 27.

       •    After working with Alison Thietje, Quinton published a book promoting her

            methods and pulled his prior book (espousing different methods) off shelves. Id.

            at 39-40.

       •    Quinton lied to the public and his medical board that Alison Thietje’s work and

            swing model was in fact his own. 2 Id.

       If Plaintiff’s motion is granted, Quinton will succeed in suppressing admittedly true

   information directly related to Mr. Kaplan’s defense of his reputation. Particularly where

   Plaintiff’s claimed outrage centers on trivial items such as whether a contract was entered

   into between Mr. Quinton and Ms. Thietje in 2008 or 2009, there is no basis on these

   facts for such broad injunctive relief to silence a matter of public interest that came about

   as a result of Mr. Quinton’s own misguided attacks on Axys Golf and Mr. Kaplan.


   2 No statements from Alison Thietje are identified by Plaintiff (aside from Mr. Kaplan’s
   reference to one of her recollections about what she thought Mr. Quinton was in the
   business of before he started getting into golf instruction), and none of her services are
   advertised on the website. As such, the Lanham Act claim should fail as to her on that
   basis alone.

   12211486.2                                      4
Case 1:20-cv-01195-CMA-MEH Document 19 Filed 06/02/20 USDC Colorado Page 5 of 11




         III.   Plaintiff Does Not Meet The High Standard Of Proof Required To Grant
                Injunctive Relief

         Even where the requested relief is properly tailored, injunctive relief is an extreme

   remedy, and requires a party to make a strong showing of the required four elements

   when seeking a temporary restraining order. Coalition for Equal Rights, Inc. v. Owens,

   2006 WL 8444238 at *2 (D. Colo. June 23, 2006). The standard is even higher when a

   party seeks a mandatory injunction that orders a party to take action altering the status

   quo (also known as a “disfavored” injunction). See In re HomeAdvisor, Inc. Litigation,

   2019 WL 3943703, at *3 (D. Colo. Aug. 20, 2019) (to obtain mandatory injunction movant

   must make a heightened showing of the four factors).

         Plaintiff avoids this showing by incorrectly claiming that it is not seeking a “disfavored”

   injunction because its motion neither mandates action nor changes the status quo. Not

   so.      The motion seeks to force Defendants to remove RotaryTruth, which clearly

   mandates action. Moreover, the status quo is that RotaryTruth exists in response to the

   false harassment campaign undertaken by Quinton and his followers. Were the site

   removed, the status quo would certainly be changed, as Quinton’s online disparagement

   would go unchallenged. Accordingly, there is no question Plaintiff seeks a “disfavored”

   injunction and should be subject to a heightened standard of proof.

         IV.    Granting Injunctive Relief Will Be Inequitable And Against Public
                Interest

         The equities weigh strongly in favor of denying injunctive relief due to the First

   Amendment concerns raised by Plaintiff’s motion. RotaryTruth exists only because Mr.

   Quinton, without warning, began an aggressive campaign to destroy Axys Golf’s



   12211486.2                                      5
Case 1:20-cv-01195-CMA-MEH Document 19 Filed 06/02/20 USDC Colorado Page 6 of 11




   competing business and Mr. Kaplan’s reputation. This occurred before any effort was

   made to confront Mr. Kaplan. Quinton now refuses to retract any of his statements,

   although he was forced to amend his Complaint when confronted with the facts about Ms.

   Thietje’s material. As such, given the entirely false character of Quinton’s accusations

   and tactics, Mr. Kaplan had a right to, and did, fight back and defend his business and

   reputation. If RotaryTruth.com is taken down, he cannot do that. Meanwhile, Quinton will

   be emboldened to continue acting with impunity as he has thus far. This not only inhibits

   the defendants’ First Amendment rights, but it is in no way in the public interest of allowing

   open and free expression, communication, and resolution of disputes.

       V.       Plaintiff Provides Scant Evidence Of Irreparable Harm

       The motion fails to establish that Plaintiff will suffer irreparable harm. See George

   Washington Home Owners Associations, Inc. v. Widnall, 863 F. Supp. 1423, 1427 (D.

   Colo. 1994) (injunction denied where plaintiffs failed to indicate nature of harm or

   articulate any particular harm).    Plaintiff submits no evidence that any RotarySwing

   members canceled memberships because of any of the identified “misstatements” on

   RotaryTruth (e.g., that a contract was signed in 2008 rather than 2009). Moreover,

   Plaintiff’s pointing to just one cancellation since RotaryTruth was created (out of

   thousands of RotarySwing members) further confirms there is no causal nexus between

   the website and Plaintiff’s claimed injury (though Defendants deny any injury exists).

   Even this identified cancellation references the material contained in Mr. Quinton’s

   disparaging video that RotaryTruth elegantly takes apart with citations to facts and

   evidence.



   12211486.2                                    6
Case 1:20-cv-01195-CMA-MEH Document 19 Filed 06/02/20 USDC Colorado Page 7 of 11




       Plaintiff’s argument is further undercut because RotaryTruth has existed for over a

   month. If the website is as damaging as Plaintiff claims, one would think Plaintiff would

   have acted immediately to remove it. See Vivos Therapeutics, Inc. v. Parks, 2020 WL

   2029268 at *2 (delay in seeking temporary restraining order supports denial of relief).

       VI.      Plaintiff Is Not Likely To Succeed On The Merits Of Its Claims

       While Plaintiff cannot satisfy three of the four requirements for granting a temporary

   restraining order in the Tenth Circuit, and therefore should have its motion denied for

   three reasons, the motion also should be denied because Plaintiff is unlikely to prevail on

   the merits of its claims.

       Plaintiff does not and cannot state a claim under Section 43(a)(1)(B) of the Lanham

   Act for false advertising. 3 This requires proof that a defendant made (1) material false or

   misleading representations of fact in connection with the commercial advertising or

   promotion of a product; (2) in commerce; (3) that are likely to cause confusion or mistake

   as to either the origin, association or approval of the product with or by another, or the

   characteristics of the goods or services; and (4) injure the plaintiff. Digital Ally, Inc. v.

   Utility Associates, Inc., 882 F.3d 974, 978 (10th Cir. 2018).




   3 Plaintiff’s motion conflates Lanham Act Sections 43(a)(1)(A) and 43(a)(1)(B) and
   suggests that claims are asserted under both. To the extent Plaintiff is asserting a claim
   under Section 43(a)(1)(A), it is not viable. The website does not use any source
   identifier affiliated with Plaintiff, and Plaintiff does not claim RotaryTruth.com creates
   consumer confusion. See 15 U.S.C. § 1125(a)(1)(A). Moreover, in the June 1, 2020
   pre-motion conference of counsel, Plaintiff’s counsel confirmed Plaintiff is relying just on
   Section 43(a)(1)(B), and therefore the certification regarding the meet-and-confer is not
   satisfied as to the false designation of origin claim under Section 43(a)(1)(A).

   12211486.2                                   7
Case 1:20-cv-01195-CMA-MEH Document 19 Filed 06/02/20 USDC Colorado Page 8 of 11




       Plaintiff’s false advertising claim fails on three salient elements. First, the website is

   not a commercial advertisement or promotion because it is aimed at responding to

   Quinton’s false claims and disparagement of Mr. Kaplan, and also does not propose a

   commercial transaction or indicate one is available. See, e.g., CPC Intern., Inc. v. Skippy

   Inc., 214 F. 3d 456, 461-462 (4th Cir. 2000) (injunctive relief denied on First Amendment

   grounds where website containing historical and editorial comment of dispute was created

   for primarily informational purposes and did not propose commercial transaction); see

   also Coral Ridge Ministries Media, Inc. v. Amazon.com, Inc., 406 F. Supp. 3d 1258, 1289-

   1290 (M.D. Ala. 2019) (holding that “informative and persuasive speech on matters of

   public concern” is “entitled to the highest level of protection under the First Amendment”

   even where it is economically motivated) (appeal pending). 4

       Second, the website does not make misrepresentations regarding Plaintiff’s goods

   and services. Bob Mills Furniture Co., L.L.C. v. Ashley HomeStores, Ltd., 2017 WL

   11144629, at *2 (W.D. Okla., July 25, 2017) (motion to dismiss granted on false

   advertising claim where representations at issue did not concern nature or quality of

   services). All of the statements on the website go directly to a video Mr. Quinton posted

   disparaging Mr. Kaplan, along with other false statements made online. Even the material

   Plaintiff identifies concerns the date of a private contract, a misstated allegation that was

   Mr. Quinton’s admitted fault, Ms. Thietje’s recollection of Mr. Quinton’s prior work history,


   4 The reference at the very end of the page to Axys Golf’s website “does not merely
   ‘propose a commercial transaction’”; it simply identifies the speaker and the principal of
   the company who is so heavily disparaged in the acidic materials Mr. Quinton
   disseminated. Further, given that Mr. Quinton was the catalyst for defendants’
   response, he cannot be heard to complain. See Coral Ridge Ministries Media, supra.

   12211486.2                                    8
Case 1:20-cv-01195-CMA-MEH Document 19 Filed 06/02/20 USDC Colorado Page 9 of 11




   and other points that have nothing to do with Plaintiff’s claimed “methods” or learning how

   to hit a golf ball generally.

       Third, none of the alleged misrepresentations identified in the motion is material. See

   Hill's Pet Nutrition, Inc. v. Nutro Products, Inc., 258 F. Supp. 2d 1197, 1211 (D. Kan. 2003)

   (to establish that representation is material, plaintiff must show it is likely to influence

   purchasing decisions). It is implausible that a consumer will base a buying decision on

   whether Quinton signed a contract with Alison Thietje in 2008 rather than 2009, or on the

   fact that Mr. Kaplan began teaching major champions biomechanics-based techniques

   one year as opposed to four years before he was alleged to have accessed RotarySwing’s

   materials.

       VII.     Conclusion

       For the foregoing reasons, Plaintiff’s motion for a temporary restraining order should

   be denied in full.




   12211486.2                                   9
Case 1:20-cv-01195-CMA-MEH Document 19 Filed 06/02/20 USDC Colorado Page 10 of 11




   DATED: June 2, 2020                      Respectfully submitted,

                                            By: /s/ Carolyn Juarez

                                            Carolyn Juarez
                                            Neugeboren O’Dowd PC
                                            1227 Spruce St., Ste. 200
                                            Boulder, CO 80302
                                            T: (720) 536-4904
                                            F: (720) 536-4910
                                            carolyn@nodiplaw.com

                                            Eleanor M. Lackman
                                            (Admission Pending)
                                            Mitchell Silberberg & Knupp LLP
                                            437 Madison Ave., 25th Floor
                                            New York, NY 10022
                                            T: (212) 878-4890
                                            eml@msk.com

                                            ATTORNEYS FOR DEFENDANTS
                                            AXYS GOLF LLC AND ERIC KAPLAN




   12211486.2                          10
Case 1:20-cv-01195-CMA-MEH Document 19 Filed 06/02/20 USDC Colorado Page 11 of 11




                                 CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a true and correct copy of the foregoing was sent via

   electronic mail to all Parties listed on the Service List on this 2nd day of June, 2020.



                                                            /s/ Carolyn Juarez




   12211486.2                                   11
